Citation Nr: 0906300	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-29 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left foot plantar 
fasciitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1976 to 
September 1996.  

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from an August 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefit sought on appeal.  

The August 2004 rating decision also denied service 
connection for right foot plantar fasciitis, but this benefit 
was subsequently granted by rating decision in September 2005 
and was included with the evaluation of the Veteran's 
service-connected right heel stress fracture.  As such, the 
issue of service connection for right foot plantar fasciitis 
is therefore no longer in appellate status. 



FINDING OF FACT

Left foot plantar fasciitis was not manifested during 
service, nor is left foot plantar fasciitis otherwise related 
to such service, or to the Veteran's service-connected right 
heel stress fracture with plantar fasciitis.



CONCLUSION OF LAW

Left foot plantar fasciitis was not incurred in or aggravated 
during active service, nor is left foot plantar fasciitis 
proximately due to or the result of a service connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.3043.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in May 2004.  While this notice does not provide any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of service connection, the 
Veteran is not prejudiced by the failure to provide him that 
further information.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service VA medical records.  The 
evidence of record also contains a report of VA examination 
performed in May 2004.  The examination report obtained is 
fully adequate and contains sufficient information to decide 
the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that the duties to notify and duty to assist 
have been satisfied.  

The Veteran has claimed entitlement to service connection for 
left foot plantar fasciitis.  The record reflects that 
service connection is in effect for status post right heel 
stress fracture with plantar fasciitis, currently rated 10 
percent disabling.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in- service disease or 
injury or to a service connected disability.  See Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Hickson v. West, 12 Vet. App. 247 (1999).

Service Reports of Medical Examinations dated in August 1983, 
June 1988, August 1993, and for separation purposes in June 
1996 reflect that the Veteran's feet were clinically 
evaluated as normal.  A Report of Medical History dated in 
June 1996 for separation purposes reflects that the Veteran 
reported foot trouble.  There are no other service treatment 
records related to the left foot.  

VA outpatient treatment records dated in December 2003 
reflect that the Veteran was assessed with plantar fasciitis.  

The Veteran underwent a VA examination in May 2004.  The 
examiner noted that review of the claims file revealed a 
history of calcaneal stress fractures on the right heel.  The 
Veteran reported left foot pain for the previous 3 years.  He 
stated that there was pain on his heel upon stepping out of 
bed every morning, or when he began to walk after sitting for 
a long time.  He reported that the pain improved by walking 
around.  He stated that discomfort began after walking a half 
mile.  

Following physical and x-ray examination, the examiner 
diagnosed plantar fasciitis and calcaneal spurs of the left 
foot.  The examiner noted the Veteran's stress fracture of 
the right calcaneous diagnosed by "x-rays" in service in 
1976.  The examiner opined that the Veteran's left foot 
plantar fasciitis and calcaneal spurs are not secondary to 
possible calcaneal stress fracture of the right foot.  

Despite the Veteran's contentions otherwise, there is no 
competent medical evidence that any current left foot plantar 
fasciitis is etiologically related to service or any incident 
therein.  Although the Veteran complained of foot trouble 
upon separation from service, his feet were clinically 
evaluated as normal.  The clinically normal finding on 
separation examination is significant in that it demonstrates 
that trained medical personnel were of the opinion that no 
left foot disorder was present at that time.  The Board views 
the examination report as competent evidence that there was 
no left foot disability at that time.  

Moreover, the lack of any evidence of continuing left foot 
plantar fasciitis for over 7 years between the period of 
active duty and the evidence showing left foot plantar 
fasciitis is itself evidence which tends to show that no left 
foot plantar fasciitis was incurred as a result of service.  
A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Finally, the Board believes it significant that the VA 
medical examiner, after reviewing all of the pertinent 
evidence in the Veteran's claims file, offered an opinion 
that the current left foot plantar fasciitis was not 
etiologically related to the stress fracture of the right 
heel in service.  The Board finds that this opinion is 
entitled to considerable weight and is competent evidence 
regarding causation of the disability at issue.  The Board 
has considered the Veteran's own lay statements to the effect 
that his left foot plantar fasciitis is causally related to 
his active service; however, it is noted that there is no 
medical evidence of record to support such a theory and the 
Veteran has not been shown to have the medical expertise 
necessary to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).

In summary, there is no probative evidence of left foot 
plantar fasciitis in service;  no probative evidence of a 
nexus between the Veteran's left foot plantar fasciitis and 
his period of active duty service; and no medical evidence of 
a causal relationship between the Veteran's left foot plantar 
fasciitis and his service-connected right heel stress 
fracture with plantar fasciitis.  Thus, service connection 
for left foot plantar fasciitis is not warranted.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left foot plantar fasciitis is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


